Citation Nr: 0837782	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-38 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1956 to July 1959 and 
October 1960 to October 1968 with additional Reserve service.  
He died on March [redacted], 2004, and the appellant is his widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  A hearing was held before the undersigned at 
the RO in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in March 2004 as a result of prostate 
carcinoma.  The appellant contends that the veteran's 
prostate carcinoma was a result of in-service exposure to 
Agent Orange, while stationed in Thailand and when visiting 
Vietnam, and exposure to hazardous chemicals while serving in 
the Navy Reserve.  Further development is needed on this 
claim.  

A review of the record indicates that the veteran had Reserve 
service and that he was potentially exposed to hazardous 
chemicals during that period of service.  The record 
indicates that the RO attempted to confirm any exposure by 
contacting the U.S. Navy Reserve Center in Akron, Ohio, on 
multiple occasions but never received a reply from the 
Reserve Center.  Subsequent evidence suggests that the RO may 
have sent their letters to the wrong location, however.  See 
February 2008 Report of Contact ("No such listing on 
whitepages.com").  As the issue of exposure to hazardous 
chemicals is potentially relevant to the claim, the Board 
finds that, on remand, the AMC should obtain (or verify) the 
proper address for the Reserve Center and, once obtained, 
should contact the Reserve Center at that address and request 
any information to show that the veteran was exposed to 
hazardous chemicals during Reserve service.  

The record also indicates that the veteran was stationed in 
Thailand from November 1966 to December 1967.  The appellant 
has submitted a document (of unknown origin) that indicates 
that various herbicide agents were used in Thailand.  The 
Board notes the submitted record indicates that the use of 
these agents preexisted the veteran's duty in Thailand.  As 
the source (and therefore the veracity and completeness) of 
the record is unknown, however, the Board finds that, on 
remand, the AMC should investigate whether the veteran was 
exposed to any herbicides while stationed in Thailand.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected claim; and (3) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service-connected.  Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  The VCAA letter sent 
to the appellant in this case did not provide her with the 
above information, however; this must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which the veteran was 
service-connected at the time of his 
death (hearing loss and tinnitus) and 
providing an explanation of the evidence 
and information required to substantiate 
a DIC claim based on that previously 
service-connected condition.  This letter 
should also explain the evidence and 
information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected.  The RO must also 
provide notice regarding the effective 
date of any award as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006).  

2.  The AMC should obtain and/or verify 
the address for the U.S. Naval Reserve 
Center.  If the address differs from the 
address previously of record, the AMC 
should send a letter to the correct 
address, asking the Reserve Center for 
any information to show that the veteran 
was exposed to hazardous chemicals during 
Reserve service.  

3.  The AMC should verify whether the 
veteran was exposed to herbicide agents 
while stationed in Thailand.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




